SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

325
CA 11-01078
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF FRANCES S. BRADLEY,
PETITIONER-RESPONDENT,

                      V                                            ORDER

TOWN OF BOONVILLE ZONING BOARD OF APPEALS,
RESPONDENT.
------------------------------------------
FORREST C. BARTELOTTE AND MARILYN G.
BARTELOTTE, INTERVENORS-APPELLANTS.
(APPEAL NO. 1.)


DURR & RILEY, BOONVILLE, PETER M. HOBAICA, LLC, UTICA (GEORGE E.
CURTIS OF COUNSEL), FOR INTERVENORS-APPELLANTS.

THE AYERS LAW FIRM, PLLC, PALATINE BRIDGE (MEGHAN M. MANION OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County
(Bernadette T. Clark, J.), entered February 18, 2011 in a proceeding
pursuant to CPLR article 78. The order granted petitioner two
variances.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court